—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a disciplinary hearing, petitioner, a prison inmate, was found guilty of possessing weapons, disobeying a direct order and failing to comply with search and frisk procedures in violation of prison disciplinary rules. The charges stemmed from the discovery of a metal object in petitioner’s mouth during a frisk with a hand-held scanner. When told to spit the object out, petitioner ran and was seen throwing an object on the roof of a recreation shack, which was later retrieved and found to be a razor. He was sentenced to, inter alia, nine months in the special housing unit. Contrary to petitioner’s contention, the detailed misbehavior report, authored by a correction officer who witnessed the event, together with the *696testimony presented at the hearing provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964; Matter of Hay v Goord, 239 AD2d 692). The conflicting testimony presented by petitioner merely raised a credibility issue for the Hearing Officer to resolve (see, Matter of Alvarado v Goord, 252 AD2d 650, 651). The remaining arguments advanced by petitioner, including his claims of Hearing Officer bias and that the penalty imposed was excessive, have been examined and found to be without merit.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.